Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The employer gave claimant, a secretary, permission to reduce her employment to a three-day work week for a one-month period in order to accommodate the medical needs of her father. When the employer refused to extend this part-time schedule indefinitely, claimant resigned. The Unemployment Insurance Appeal Board ruled that claimant left her employment under disqualifying circumstances. We affirm. With few exceptions, it has been held that caring for a sick relative is not a compelling reason for leaving employment (see, Matter of Edwards [Sweeney], 226 AD2d 895). In this matter, no medical proof was submitted to show that the help rendered by claimant to her father on her days off was medically necessary, nor did she request a leave of absence which would have protected her future employment (see, Matter of Polax [New York City Dept. of Correction—Sweeney], 220 AD2d 919). The ruling that claimant voluntarily left her employment without good cause is, accordingly, affirmed.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.